DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 07/07/2022 has been considered by the examiner and made of record in the application file.

Drawings
03.	The drawings were received on 03/05/2021.  These drawings are accepted.

Claim Interpretation – 35 USC § 112
04.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a quality aggregator in claim 12.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure and acts described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Remarks
05.	For purposes of examination, Examiner notes that the computer-readable storage medium, as recited in claim 20, is limited to hardware.  Applicant's specification positively recites that a "computer-readable storage medium" is hardware, explaining that this refers to “physical hardware media”, and is differentiated from communication media, which can be signals.  Therefore the computer-readable storage medium of claim 20 is deemed to be hardware, and therefore statutory under 35 USC § 101.
Claim Rejections - 35 USC § 102
06.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

07.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

08.	Claims 1, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beisiegel et al. US PGPub 2016/0171047), hereinafter “Beisiegel”.
	Consider claim 1, Beisiegel discloses a method comprising:
	receiving, from a first compute node via a network, a first quality metric for a first partition of a database table maintained by a distributed database system, the first quality metric indicative of a quality of a first property of the first partition (paragraph [0028], a metric is determined for a shard, which can be the size of the shard);
	receiving, from a second compute node via the network, a second quality metric for a second partition of the database table, the second quality metric indicative of a quality of a second property of the second partition (paragraph [0028], a metric is determined for another shard, which can be the size of that other shard);
	generating a global quality metric that is indicative of the performance of an index of the distributed database system based at least on the first quality metric and the second quality metric (paragraph [0031], a determination is made as to the difference between the data sizes of the different shards);
	detecting an inefficiency with respect to the index based on the global quality metric meeting a condition with respect to a predetermined threshold (paragraphs [0031] – [0033], a trigger event can be satisfied based on a threshold being reached, which can be that the size of one shard is determined to vary enough from the size of another shard, which can lead to wasted resources or slow searching);
	in response to detecting the inefficiency, performing an action to alter a manner in which data is stored by the database table (paragraphs [0034], [0035], based on the event trigger, repartitioning can be done on the shards which will change how the data is stored).
	Claims 12 and 20 recite the same claim limitations as claim 1, except that claim 12 is a system claim and claim 20 is a medium claim, whereas claim 1 is a method claim.  Since the same exact limitations are being claimed, claims 12 and 20 are rejected under the same rational as claim 1.

Claim Rejections - 35 USC § 103
09.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beisiegel et al. US PGPub 2016/0171047), hereinafter “Beisiegel”, in view of Mozes et al. (US PGPub 2017/0308809), hereinafter “Mozes”.
	Consider claim 2, and as applied to claim 1 above, Beisiegel discloses the claimed invention except that number of rows of the partitions is determined as the quality metric.
	In the same field of endeavor, Mozes discloses a method comprising:
	the first quality metric comprises a number of rows of the first partition, wherein the second quality metric comprises a number of rows of the second partition (paragraph [0048], the number of rows in partitions is determined), and wherein said generating the global quality metric comprises:
	analyzing at least the first quality metric and the second quality metric to
determine whether at least a distribution of the rows of the first partition and the
rows of the second partition meets a condition with respect to a second
predetermined threshold (paragraphs [0078], [0079], the distribution of the rows in the partitions is determined, such that a change may be needed for the distribution);
	responsive to determining that at least the distribution of the rows of the
first partition and the rows of the second partition meets the condition with respect
to the second predetermined threshold, maintaining a partitioning key on which at
least the first partition and the second partition is based (paragraphs [0038], [0048], [0058], a partition key is used to determine the partitioning of the data on a particular partition)
	responsive to determining that at least the distribution of the rows of the
first partition and the rows of the second partition does not meet the condition
with respect to the second predetermined threshold, determining a different
partitioning key for at least the first partition and the second partition (paragraphs [0038], [0048], [0058], a partition key is used to determine the partitioning of the data on a particular partition).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining of partition keys based on data metrics taught by Mozes into the determining of quality metrics for partitions taught by Beisiegel for the purpose of allowing additional criteria to be determined to be used to distribute data on partitions, which would allow for faster and more efficient processing of the data stored in the partitions.
	Consider claim 3, and as applied to claim 2 above, Mozes discloses a method comprising:
	partitioning the database table in accordance with the different partitioning key (paragraphs [0048], [0058], [0093], the data can be partitioned based on the partition keys).
	Claims 13 and 14 recite the same claim limitations as claims 2 and 3 (respectively), except that claims 13 and 14 are a system claims, whereas claims 2 and 3 are a method claim.  Since the same exact limitations are being claimed, claims 13 and 14 are rejected under the same rational as claims 2 and 3.

Allowable Subject Matter
12.	Claims 4 – 11 and 15 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
	
Reasons for the Indication of Allowable Subject Matter
13.	The following is a statement of reasons for the indication of allowable subject matter:
	The primary reason for allowance of claims 4 – 5 and 15 – 16 in the instant application is because the prior arts of record do not teach or suggest that a quality metric is a data clustering quality metric that is based on an overlap value and designating a data clustering quality metric as a global data clustering quality metric.  The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.
	The primary reason for allowance of claims 6 – 7 and 17 – 18 in the instant application is because the prior arts of record do not teach or suggest that a quality metric is a data packing quality metric that is based on average file quality, which is based on a number of rows stored by the data files and a predetermined ideal row count parameter.  The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.
	The primary reason for allowance of claims 8 – 9 and 19 in the instant application is because the prior arts of record do not teach or suggest that a quality metric is a compaction quality metric that is based on a number of uncompressed rows and generating a global compaction quality metric based on the combination of compaction quality metrics.  The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.
	The primary reason for allowance of claims 10 – 11 in the instant application is because the prior arts of record do not teach or suggest that a quality metric is a fragmentation quality metrics that is based on a number of rows that are marked for deletion, such that a global quality metric is based on multiple fragmentation quality metrics.  The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Relevant Prior Art Directed to State of Art
14.	Fatemieh et al. (US PGPub 2021/0349648) discloses a method of dynamic range partitioning, which includes using a partitioning key to determine how to partition data based on the size of the data.  When deciding on the partitions to use, the amount of rows for the data is determined and used, which can be used to better partition the data based on user operations.

Conclusion
15.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

November 04, 2022